DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 6/8/2022 has been entered. Claims 1-2 and 15 were amended. Thus, claims 1-20 are pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a securing mechanism….secures the at least one strap” in claim 1 lines 12-13 and “an adjustment mechanism….allows a muzzle circumference to be adjusted” in claim 1 lines 15-16.
According to the Applicant’s specification page 7 lines 11-15, the “securing mechanism” in claim 1 is being interpreted as able to comprise hook and look fastening tape (e.g. Velcro), buckles, snap fasteners, elastic or elastic fasteners, clips, ties, and/or buttons, or equivalents. According to the Applicant’s specification page 8 lines 8-9, the “adjustment mechanism” in claim 1 is being interpreted as able to comprise any of the structural options given for the securing mechanism, and thus can comprise hook and look fastening tape (e.g. Velcro), buckles, snap fasteners, elastic or elastic fasteners, clips, ties, and/or buttons, or equivalents.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN 206611991 U, see attached translation) in view of Carstens (US 2007/0106356 A1) and Wu (CN 206381510 U, see attached translation).
Regarding claim 1, Liu discloses a mask for filtering air for a canine or other animals (anti-smog mask for pet dogs) (translation, para. [0002]), the mask comprising: 
a main body formed in a hollow cylindrical-, hollow frustrum-, or hollow truncated cone- shape (upper cover body 1 and strip shaped elastic band 3 together form a cylindrical barrel shape which is hollow for a dog’s muzzle) (Fig. 1; translation para. [0030]), wherein the main body is formed from a flexible material (upper cover body 1 can be non-woven fabric, cotton cloth, or silk, and thus flexible; strip shaped elastic band 3 is elastic, and thus flexible to help fit a different dogs) (Fig. 1; translation, para. [0018], para. [0031]), wherein the hollow cylindrical-, hollow frustrum-, or hollow truncated cone-shape portion of the mask comprises a circular or ovular base that is open to accommodate a snout (mask is cylindrical or barrel shaped, with a circular or ovular bottom base; mask has an open end for a dog’s snout) (Fig. 1; translation paras. [0012], [0030]), wherein a distal end of the mask is covered to prevent undesirable entry of air pollution (the mask is only open at one end for the dog’s snout, and has a cover for the opposite end for holding a valve 2; as this bottom end is covered, it would help to keep out pollution) (Fig. 1; translation paras. [0012], [0030]); 
at least one strap extending from a proximal end of the main body that is capable of being wrapped around a canine's or other animal's head or neck (neck fixing elastic tie 4) (Fig. 1; see translation, para. [0014]); 
a securing mechanism provided by the at least one strap (neck fixing elastic tie 4 is made of elastic material) (Fig. 1; see translation, para. [0014], para. [0019]), wherein the securing mechanism secures the at least one strap around the canine's or other animal's head or neck to aid forming a seal about the canine's or other animal's snout (elasticity of the neck fixing elastic tie 4 helps to fix the tie 4 on the dog’s neck, and would thereby help with ensuring the mask is airtight on the dog) (Fig. 1; see translation, para. [0014], para. [0019], para. [0031]); 
a panting valve provided at a distal end of the main body, wherein the panting valve allows air to exit the mask during exhalation and does not allow air to enter during inhalation (one-way breathing valve 2 at the tip of the mask is for exhaling) (Fig. 1; see translation, para. [0030]); 
and an air filter, wherein the air filter removes pollutants from inhaled air (PM2.5 filter layer 8) (Figs. 1-2; see translation, para. [0031]).
Liu does not explicitly teach wherein the air filter covers approximately ¾ of the main body.
However, Liu does suggest the air filter covers approximately ¾ of the main body. Liu Fig. 1 illustrates the upper cover body 1 as being at least half if not more than half of the mask body, with the elastic band 3 comprising the remaining mask body. The upper cover body 1 is where the filter layer 8 is located, while the elastic band 3 does not contain a filter layer (Figs. 1-2; see translation, para. [0031]). Thus, the filter layer 8 would, similarly to upper cover body 1, cover at least half if not more of the mask body (i.e. approximately ¾ of the mask body). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liu device such that the air filter (i.e. the upper cover body 1 having the filter 8) covers approximately ¾ of the main body, as suggested by Liu, as it have been within the ability of one of ordinary skill in the art to undergo routine experimentation for optimizing the ratio of the upper cover body 1 having the filter 8 to the elastic band 3 in the mask body for the purpose of yielding a mask body which can conform to differently shaped dog snouts with the elastic band while still providing a sizable filter for a dog to inhale through to provide sufficient air to the dog (see MPEP 2144.05(I)-(II); see Liu, Figs. 1-2, translation paras. [0018], [0031]).
Liu does not disclose a pocket is provided by the main body, wherein the pocket is accessible by a zipper, the air filter that is shaped to conform to the pocket, wherein the air filter is inserted into the pocket.
However, Carstens teaches a body-conforming wearable holder for holding an article, wherein the holder can be a mask holding a filter article (Carstens; Figs. 11-12; abstract; para. [0025]), including a pocket is provided by the main body (filter 132 removably mounted to the holder 130 by a pocket) (Carstens; Figs. 11-12; para. [0054]; para. [0093]), wherein the pocket is accessible by a zipper (article can be removably mounted to a holder with a mechanical fastener, such as a zipper) (Carstens; Figs. 11-12; para. [0087]; para. [0089]), the air filter that is shaped to conform to the pocket, wherein the air filter is inserted into the pocket (filter article 132 fits inside the pocket, thus being shaped to conform to the pocket; replaceable articles are coordinated to have compatible shapes, sizes, and flexibility to fit reliably and comfortably) (Carstens; Figs. 11-12; abstract; para. [0026]; para. [0054]; para. [0093]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liu device to include a pocket provided by the main body, wherein the pocket is accessible by a zipper, the air filter that is shaped to conform to the pocket, wherein the air filter is inserted into the pocket, as taught by Carstens, for the purpose of allowing a user to replace the filter article with a new one when needed (Carsten; para. [0025]).
Liu does not disclose an adjustment mechanism provided near the proximal end of the main body, wherein the adjustment mechanism allows a muzzle circumference to be adjusted to aid forming the seal about the canine's or other animal's snout.
However, Wu teaches a pet mask (Wu; see translation, para. [0002]) including an adjustment mechanism provided near the proximal end of the main body, wherein the adjustment mechanism allows a muzzle circumference to be adjusted to aid forming the seal about the canine's or other animal's snout (third strap 104 with Velcro 1041 used to control the size of the cover body 101, on the end of body 101, and which plays a role in the sealing function to prevent outside air from entering the pet mask through the opening of body 101) (Wu; Fig. 1; see translation, para. [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liu device to include an adjustment mechanism provided near the proximal end of the main body, wherein the adjustment mechanism allows a muzzle circumference to be adjusted to aid forming the seal about the canine's or other animal's snout, as taught by Wu, for the purpose of ensuring the fit and sealing function of the mask is suitable for different types of pets (Wu; see translation, para. [0038]).
Regarding claim 2, the modified Liu teaches wherein the pocket is formed of a breathable material (pocket for the filter can be made of a mesh material, which would thus have holes for a user to breathe through) (Carstens; Figs. 11-12; para. [0054]; para. [0093]).
Regarding claim 6, the modified Liu teaches wherein the main body is elastic to aid fitment and maintaining a seal (main body is both upper cover body 1 and strip shaped elastic band 3; elastic band 3 is elastic, and thus flexible to help fit a different dogs and improving airtightness) (Liu; Fig. 1; translation, para. [0018]).
Regarding claim 7, the modified Liu teaches wherein the panting valve maintains a shape of the distal end of the main body (valve 2 is on the tip of the mask, and would thus maintain the shape of the tip of the mask at it is a solid physical structure) (Liu; Fig. 1; translation, para. [0030]). 
Regarding claim 8, the modified Liu teaches wherein the panting valve is positioned close to the mouth of the canine when worn (valve 2 is on the tip of the mask, and would thus be positioned close to the mouth of the dog when the mask is being worn) (Liu; Fig. 1; translation, para. [0030]).
Regarding claim 9, the modified Liu teaches wherein the at least one strap and the securing mechanism allow for flexible movement when secured (Liu neck fixing elastic tie 4 is made of elastic material, and would thus allow for flexible movement of the dog’s head when secured; Wu strap 104 is for securing the mask around the dog’s muzzle circumferentially, and thus would not interfere with the dog’s head and neck movements) (Liu, Fig. 1, see translation, para. [0014], para. [0019]; Wu, Fig. 1, see translation, para. [0038]).
Regarding claim 10, the modified Liu teaches wherein the adjustment mechanism is positioned near a rear jaw of the canine when worn to minimize impact on panting (Wu third strap 104 with Velcro 1041 is at the back end of the mask, and would thus be near the dog’s rear jaw and would therefore be able to function to minimize the impact on panting as claimed) (Wu; Fig. 1; see translation, para. [0038]).
Regarding claim 16, the modified Liu teaches wherein a portion of the main body is formed from a mesh material (pocket for the filter can be made of a mesh material) (Carstens; Figs. 11-12; para. [0054]; para. [0093]).
Regarding claim 18, the modified Liu teaches wherein the air filter is removable and/or replaceable (filter article is removable and replaceable) (Carsten; para. [0025]).
Regarding claim 19, the modified Liu teaches wherein the securing mechanism is elastic (neck fixing elastic tie 4 is made of elastic material) (Liu; Fig. 1; see translation, para. [0014], para. [0019]).
Regarding claim 20, the modified Liu teaches wherein the adjustment mechanism is hook and look fastening tape (third strap 104 with Velcro 1041) (Wu; Fig. 1; see translation, para. [0038]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Carstens and Wu as applied to claim 2 above, and further in view of Tuan (US 2016/0037836 A1).
Regarding claim 3, the modified Liu teaches the invention as previously claimed, but does not teach wherein a remainder of the main body, excluding the pocket, utilizes non-breathable material or combines the non-breathable material with the main body.
However, Tuan teaches a gauze mask (Tuan; abstract) wherein a remainder of the main body, excluding the pocket, utilizes non-breathable material or combines the non-breathable material with the main body (the mask, excluding the ventilation hole 50 with filter 60 having filter layer 61, can be made of non-breathable material) (Tuan; abstract; Figs. 3-4; para. [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Liu device such that a remainder of the main body, excluding the pocket, utilizes non-breathable material or combines the non-breathable material with the main body, as taught by Tuan, for the purpose of ensuring inhaled air is directed through the filter, thereby helping to ensure the inhaled air is clean and safe to breath.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Carstens and Wu as applied to claim 1 above, and further in view of Han et al. (CN 206423344 U, see attached translation).
Regarding claim 4, the modified Liu teaches the invention as previously claimed, but does not explicitly teach wherein the main body is sized to cover the entirety of a mouth and nose of the canine or other animal when worn.
However, Han teaches an anti-fog mask for dogs (Han; see translation, para. [0002]) wherein the main body is sized to cover the entirety of a mouth and nose of the canine or other animal when worn (the dog’s nose and mouth space is isolated such that only filtered air can be inhaled) (Han; Fig. 1; see translation, para. [0011]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liu device such that the main body is sized to cover the entirety of a mouth and nose of the canine or other animal when worn, as taught by Han, for the purpose of isolating a space for the dog’s nose and mouth areas which ensures the air being inhaled by the dog through the dog’s mouth or nose is filtered (Han; Fig. 1; see translation, para. [0011]).
Claims 5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Carstens and Wu as applied to claim 1 above, and further in view of Leerburg (see attached “Leerburg Muzzle Sizes” article).
Regarding claim 5, the modified Liu teaches the invention as previously claimed, but does not teach wherein the main body is sized to allow a mouth of the canine to open during panting.
However, Leerburg teaches dog muzzle sizes (Leerburg; page 1, title; pages 3-5) wherein the main body is sized to allow a mouth of the canine to open during panting (it is very important to make sure the dog wears a muzzle sized to allow the dog to open their mouth and pant) (Leerburg, page 3, text below the table).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liu mask device such that the main body is sized to allow a mouth of the canine to open during panting, as taught by Leerburg, for the purpose of ensuring the dog has enough room to open their mouth for panting (Leerburg, page 3, text below the table), thereby ensuring the dog does not overheat or suffocate when wearing a structure encompassing their muzzle.
Regarding claim 11, the modified Liu teaches wherein a muzzle length and the muzzle circumference of the mask is selected to accommodate various breeds of canines (each table shows the muzzle lengths and circumferences for different sizes and breeds of dogs) (Leerburg, pages 3-5, tables on each page).
Regarding claim 12, the modified Liu teaches wherein the muzzle length of the mask is between 1.6-5.9 inches and the muzzle circumference of the mask is between 4.5-17.5 inches (boxer muzzle is 2.5 inches long and 14.5 inches in circumference) (Leerburg, page 4, table).
Regarding claim 13, the modified Liu teaches wherein the muzzle length of the mask is between 1.6-5.9 inches (boxer muzzle is 2.5 inches long) (Leerburg, page 4, table).
Regarding claim 14, the modified Liu teaches wherein the muzzle circumference of the mask is between 4.5-17.5 inches (boxer muzzle is 14.5 inches in circumference) (Leerburg, page 4, table).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Carstens and Wu as applied to claim 1 above, and further in view of Maturaporn (US 5,467,765), Moulton et al. (US 2018/0008848 A1), and Martin (US 2011/0155137 A1).
Regarding claim 15, the modified Liu teaches the invention as previously claimed, including herein the air filter comprises layers including an activated carbon layer (upper body 1 has multiple layers 6-9, including filter layer 8 with granular activated carbon to filter particles) (Liu; Figs. 1-2; see translation, para. [0031]), but does not teach wherein the air filter comprises a form fit layer, large particle filter layer, particulate filtering layer, and inner protective layer to filter dust, particulates, and/or other air pollutants, wherein the form fit layer is more rigid than other layers of the air filter, wherein the form fit layer corresponds to a polypropylene mesh, wherein the large particle filter layer comprises a polypropylene spunbound nonwoven material, wherein the inner protective layer comprises the polypropylene spunbound nonwomen material.
However, Maturaporn teaches a face mask with layers (Maturaporn; abstract; Fig. 8; col. 3, lines 59-62) wherein the air filter comprises a large particle filter layer wherein the large particle filter layer comprises a polypropylene nonwoven material (non-woven meltblown polypropylene material filter layer) (Maturaporn; col. 4, lines 1-5), a particulate filtering layer (second layer of airlaid paper material acting as a liquid barrier, or alternatively the outermost layer which is first contact against particulate contaminants from outside the mask) (Maturaporn; col. 3, lines 66-67; col. 4, lines 1-10), and an inner protective layer to filter dust, particulates, and/or other air pollutants wherein the inner protective layer comprises the polypropylene spunbound nonwomen material (innermost layer contacts wearer’s face acts as a barrier to particulate matter; innermost layer is made of non-woven spunbound polypropylene material) (Maturaporn; col. 3, lines 59-66). Moreover, Moulton teaches a face mask (Moulton; abstract) which teaches a nonwoven polypropylene filter can be either spun bound or melt blown to provide fibers of a suitable diameter and density (Moulton; para. [0039]), thus the large particle filter as taught by Maturaporn could be spun blown instead of melt blown and still work reasonably well. Furthermore, Martin teaches a filtering face-piece respirator (Martin; abstract) including a form fit layer, wherein the form fit layer is more rigid than other layers of the air filter, wherein the form fit layer corresponds to a polypropylene mesh (polypropylene auxetic mesh 20; as the Martin mesh 20 structure is made of the polypropylene material claimed, it would therefore also be more rigid than other filter layers as claimed; also, the mesh is described as being for support, as having a Young’s modulus of 0.3 to 1900 MPa, and not as non-woven material, and as such would be more rigid than non-woven fibers of other layers) (Martin; Fig. 3; para. [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liu air filter to include a form fit layer, large particle filter layer, particulate filtering layer, and inner protective layer to filter dust, particulates, and/or other air pollutants, wherein the form fit layer is more rigid than other layers of the air filter, wherein the form fit layer corresponds to a polypropylene mesh, wherein the large particle filter layer comprises a polypropylene spunbound nonwoven material, wherein the inner protective layer comprises the polypropylene spunbound nonwomen material, as taught by Maturaporn, Moulton, and Martin, for the purpose of providing the filter with a soft material to contact a wearer’s face for additional comfort for one layer  (Maturaporn; col. 3, lines 59-67; col. 4, lines 1-10), provide a liquid barrier for another layer (Maturaporn; col. 3, lines 59-67; col. 4, lines 1-10), have a suitable filter layer barrier against bacteria, body fluids, and particulate contaminants  (Maturaporn, col. 3 lines 59-67, col. 4 lines 1-10; Moulton; para. [0039]), and to have a suitable structure to ensure proper welding of a support structure to a filtering structure (Martin; para. [0050]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Carstens and Wu as applied to claim 1 above, and further in view of Balke et al. (US 2006/0266363 A1).
Regarding claim 17, the modified Liu teaches the invention as previously claimed, but does not teach wherein the panting valve is removable and/or replaceable.
However, Balke teaches a breathing mask (Balke; abstract) wherein the panting valve is removable and/or replaceable (expiration valve is a modular assembly which can be removed and replaced) (Balke; para. [0015]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Liu panting valve to be removable and/or replaceable, as taught by Balke, for the purpose of ensuring the valve can be fastened onto and removed from the mask when needed without taking apart the breathing mask (Balke; para. [0015]).
Response to Arguments
Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive.
On page 7 in the “Drawing Objections” section of the Applicant’s remarks, the Applicant argues that the drawings have been amended to overcome the drawing objections of the previous office action. The Examiner agrees, and has thus withdrawn those objections. 
On page 8 in the “Claim Objections” section of the Applicant’s remarks, the Applicant argues that the drawings have been amended to overcome the claim objections of the previous office action. The Examiner agrees, and has thus withdrawn those objections. 
On page 8 in the last paragraph to page 9 in the sixth paragraph of the Applicant’s remarks, the Applicant argues that the current prior art of record does not teach the newly added claim limitations of claim 1. However, the Examiner respectfully disagrees. The current prior art of record, particularly the Liu and Carsten references, do teach the newly added claim 1 limitations as detailed in the 35 U.S.C. 103 rejection of claim 1 above. Thus, the current prior art of record can still be used to teach the newly amended claim 1.
On page 9 in the last two paragraphs to page 10 in the first three paragraphs of the Applicant’s remarks, the Applicant argues that the Liu reference does not teach a panting valve provided at a distal end of the main body, as Liu recited the one-way breathing valve is in the upper middle of the bottom of the barrel-shaped structure. However, the Examiner respectfully disagrees. The Examiner believes there may be some confusion on the Applicant’s part on what the Liu reference is teaching. The bottom of the barrel-shaped structure is the circular or ovular distal end of the mask body, opposite the open end for the dog’s snout (see Liu, Fig. 1,  translation paras. [0012], [0015]). The one-way valve 2 is located in the upper middle of this circular/ovular distal end (see Liu, Fig. 1, translation paras. [0012], [0015], [0030]). Thus, Liu teaches this claimed limitation. 
On page 10 in the last three paragraphs to page 11 in the first three paragraphs of the Applicant’s remarks, the Applicant argues that the Wu reference does not teach an adjustment mechanism provided near the proximal end of the main body as the third strap of Wu is near the first Wu strap and not the proximal end of Wu. However, the Examiner respectfully disagrees. The proximal end in Wu is taught by the end of body 101 closest to the straps 102, 102 and the opening into which the dog would insert their mouth (see Wu, Fig. 1, translation paras. [0010], [0036], [0038]). The adjustment mechanism, or the third strap 104 with Velcro 1041 in Wu, is near this proximal end (see Wu, Fig. 1). In the Liu reference, the proximal end is similarly the open end of the mask body for the dog’s snout near the strap 4 (see Liu, Fig. 1). Therefore, the Liu device modified by Wu would have the adjustment mechanism of strap 104 with Velcro 1041 similarly placed on the Liu proximal end near the Liu strap 4. Thus, the combination of Liu and Wu teaches this claimed limitation.
On page 11 in the sixth paragraph of the Applicant’s remarks, the Applicant argues that the current prior art of record does not teach the pocket is formed of a breathable material as recited in claim 2. However, the Examiner respectfully disagrees. As explained in the rejection of claim 2 above, in Carstens, the pocket for the filter can be made of a mesh material, which would thus have holes for a user to breathe through such that the material would be breathable (Carstens; Figs. 11-12; para. [0054]; para. [0093]).  Moreover, as the pocket is holding the filter article and the user would have to be able to breathe through the filter, the pocket would have to be made of breathable material in order to allow the user to breath. Thus, the current prior art of record can still be used to teach the claimed invention. 
Applicant’s arguments with respect to claim 15 on page 11 in the last paragraph to page 12 in the first paragraph of the Applicant’s remarks have been considered but are moot in view of new ground(s) of rejection with new additional Maturaporn, Moulton, and Martin references being used in the current rejection as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785